Filed 8/16/16 P. v .Mendez CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.111.5.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267304
                                                                          (Super. Ct. No. 2014008867)
     Plaintiff and Respondent,                                                 (Ventura County)
v.
MARIO MENDEZ,
     Defendant and Appellant.


                   Mario Mendez appeals an order revoking his Post Release Community
                                                                 1
Supervision (PRCS; Pen. Code, § 3450 et seq.) and committing him to 130 days county
jail. (§ 3455, subd. (d).) Appellant contends that his due process rights were violated
because he was not provided a Morrissey-compliant probable cause hearing (Morrissey v.
Brewer (1972) 408 U.S. 471 [33 L.Ed.2d 484] (Morrissey).) We affirm.
                                         Facts and Procedural History
                   On January 9, 2015, appellant pled guilty to attempted second degree
burglary (§§ 664/459) and admitted a prior strike (§ 1170, subd. (h)(3)) and a prior prison
term enhancement (§ 667.5, subd. (b)). The trial court struck the prior strike and prior
prison enhancement, and sentenced appellant to 16 months state prison. On February 10,
2015, appellant was released from prison and placed on PRCS.



1
         All statutory references are to the Penal Code unless otherwise stated.
              On August 9, 2015, appellant was arrested for failing to report to probation,
traveling more than 50 miles away from his residence without prior approval, domestic
violence, fleeing from an arresting officer, and violating drug-related PRCS terms.
              On August 11, 2015, Senior Deputy Probation Officer Michelle Larson
advised appellant of the alleged PRCS violations, conducted a probable cause hearing,
and determined there was probable cause that appellant had violated his PRCS terms.
(§ 3455, subd. (a).) Appellant was advised of his right to counsel and right to a formal
revocation hearing, and that Ventura County Probation Agency recommended 180 days
county jail. Appellant refused the waiver offer and requested a formal revocation
hearing.
              On August 17, 2015, Ventura County Probation Agency filed a PRCS
revocation petition. (§ 3455, subd. (a).) Appellant appeared with counsel and made a
Williams motion (Williams v. Superior Court (2014) 230 Cal.App.4th 636) to dismiss the
petition on due process grounds. After the trial court denied the motion, appellant
submitted on the petition and the trial court found appellant in violation of PRCS.
Appellant was ordered to serve 130 days county jail with 38 days credit.
                                        Discussion
              Appellant argues that his procedural due process rights were violated
because he did not receive a Morrissey-compliant probable cause hearing. The PRCS
revocation procedures here utilized are consistent with constitutional, statutory, and
decisional law. These procedures do not violate concepts of equal protection or due
process of law. We so held in People v. Gutierrez (2016) 245 Cal.App.4th 393 and
People v. Byron (2016) 246 Cal.App.4th 1009. We follow our own precedent. The trial
court did not err in denying the motion to dismiss.
              Appellant contends that his due process rights were violated because the
probable cause hearing resembled a pro forma, ex-parte hearing to solicit a waiver of




                                             2
                                                                  2
PRCS rights and was not conducted by a neutral hearing officer. The record reflects that
the hearing officer (Larson) was not appellant’s supervising probation officer or the one
who reported the PRCS violation or recommended revocation. (See Morrissey, supra,
408 U.S. at p. 485 [33 L.Ed.2d at p. 497] [probable cause determination should be made
by someone “not directly involved in the case”]; Williams, supra, 230 Cal.App.4th at p.
647 [same].) Larson advised appellant of his right to counsel and right to a formal PRCS
revocation hearing which he invoked. Appellant makes no showing that he was denied a
fair hearing.
                Appellant contends that the PRCS revocation procedure violates
Proposition 9 (entitled “Victim’s Bill of Rights Act of 2008: Marsy’s Law”) which
created section 3044 and provides that a parolee is entitled to a probable cause hearing no
later than 15 days following his or her arrest for violating parole and a revocation hearing
no later than 45 days following his or her arrest. (See Williams v. Superior Court, supra,
230 Cal.App.4th at pp. 649-650.) In People v. Byron, supra, 246 Cal.App.4th at pp.
1017-1018, we held that PRCS is different from parole. Section 3044 does not apply to
the PRCS revocations which are governed by section 3455. Appellant’s argument that
the section 3455, as enacted as part of the 2011 Realignment Act, illegally “bypasses”
Proposition 9 without a super majority vote of the Legislature is, therefore, without merit.
                The denial of a Morrissey-compliant probable cause hearing does not
warrant reversal unless it results in prejudice at the revocation hearing. (In re La Croix
(1974) 12 Cal.3d 146, 154-155.) Appellant makes no showing that any due process
defect prejudiced him or affected the outcome of the PRCS revocation hearing. (In re
Winn (1975) 13 Cal.3d 694, 698 [defendant has burden of showing prejudice]; In re


2
       Appellant claims that he did not have adequate time to prepare for the probable
cause hearing. When the motion to dismiss was argued, appellant presented no evidence
about what occurred at the probable cause hearing. Having failed to make an adequate
record for review, appellant is precluded from speculating on matters outside the record.
(People v. Foss (2007) 155 Cal.App.4th 113, 126-127 [offer of proof required to preserve
issue on appeal].)


                                             3
Moore (1975) 45 Cal.App.3d 285, 294; People v. Woodall (2013) 216 Cal.App.4th 1221,
1238 [same].) Appellant submitted on the PRCS revocation petition and served the
custodial sanction (130 days county jail). (See e.g., People v. Gutierrez, supra, 245
Cal.App.4th at p. 399 [defendant submitted on PRCS revocation petition without
contesting probable cause determination].) “[T]here is nothing for us to remedy, even if
we were disposed to do so.” (Spencer v. Kemna (1998) 523 U.S. 1, 18 [140 L.Ed.2d 43,
56].)
                                       Disposition
              The judgment (order revoking PRCS) is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.

We concur:


              GILBERT, P. J.


              TANGEMAN, J.




                                             4
                                Donald Coleman, Judge


                           Superior Court County of Ventura


                         ______________________________


             Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant.
              Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Stephanie A. Miyoshi, Deputy
Attorney General, for Plaintiff and Respondent.